Citation Nr: 1446420	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date for service connection prior to January 5, 2009, for a right ankle strain.

2.  Entitlement to an effective date for service connection prior to January 5, 2009, for a right shoulder strain.  

3.  Entitlement to an effective date for service connection prior to January 5, 2009, for degenerative disc disease (DDD) of the cervical spine.  

4.  Entitlement to an effective date for service connection prior to January 5, 2009, for a left ankle strain.  

5.  Entitlement to an effective date for service connection prior to January 5, 2009, for residuals of a nasal fracture.  

6.  Entitlement to service connection for actinic keratosis.  

7.  Entitlement to service connection for a left knee strain.  

8.  Entitlement to service connection for dry eye syndrome with meibomian gland dysfunction.  

9.  Entitlement to service connection for bilateral otitis media.  

10.  Entitlement to service connection for Eustachian tube dysfunction.  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1999 and from August 2002 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection, effective January 5, 2009 (date of receipt of claim) for, in pertinent part, a right ankle strain, a right shoulder strain, DDD of the cervical spine, a left ankle strain, and residuals of a nasal fracture, but also, in pertinent part, denied service connection for actinic keratosis, a left knee strain, dry eye syndrome with meibomian gland dysfunction, bilateral otitis media, and Eustachian tube dysfunction.  

This matter was previously before the Board in January 2014 at which time it was remanded for further development.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded this case to schedule the Veteran for a hearing at the RO, as requested in his August 2011 substantive appeal. A videoconference hearing was scheduled for August 18, 2014.  Prior to the hearing, on August 15, 2014, the Veteran requested that his hearing be postponed to allow him more time to obtain representation, which was proving difficult.  

The Board finds that the Veteran has demonstrated good cause as to why he wished to postpone his hearing.  38 C.F.R. § 20.704(c).  He is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a).  Thus, a remand is necessary in order to reschedule the Veteran for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing at his local regional office before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



